Citation Nr: 0735545	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO. 06-18 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of service connection for a right knee 
condition.

2. Whether new and material evidence has been received to 
reopen the claim of service connection for a bilateral foot 
condition, diagnosed as pes planus and plantar fasciitis, 
including the issue of whether service connection may be 
granted.

3. Entitlement to a rating in excess of 40 percent for urge 
incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from September 1999 to 
September 2002.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from August 2005 and March 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, which increased the 
rating for urge incontinence to 40 percent, effective May 18, 
2005, and declined to reopen the claims of service connection 
for a right knee condition and a bilateral foot condition.

In June 2007, the veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge; a transcript of 
the hearing is of record. 

The Board's decision on the petitions to reopen the claims of 
service connection for a right knee condition and a bilateral 
foot condition, and the claim for an increased rating for 
urge incontinency is set forth below. The claim of service 
connection for a bilateral foot condition, on the merits, is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C. VA will notify the veteran when 
further action, on her part, is required.


FINDINGS OF FACT

1. The evidence associated with the claims file subsequent to 
the September 2002 RO rating decision does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for a right knee condition and does not 
raise a reasonable possibility of substantiating the claim.

2. The evidence associated with the claims file subsequent to 
the September 2002 RO rating decision relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for a bilateral foot condition and raises 
a reasonable possibility of substantiating the claim.

3. Urge incontinency requires the veteran wear absorbent 
material which must be changed less than four times per day.


CONCLUSIONS OF LAW

1. Evidence received since the final September 2002 RO rating 
decision which denied the veteran's claim of service 
connection for a right knee condition is not new and 
material, and the veteran's claim for this benefit is not 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2007).

2. Evidence received since the final September 2002 RO rating 
decision which denied the veteran's claim of service 
connection for a bilateral foot condition is new and 
material, and the veteran's claim for this benefit is 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2007).

3. The criteria for a rating in excess of 40 percent for urge 
incontinency have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.115a, 4.115b, Diagnostic Code 7519 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for a right knee 
condition and a bilateral foot condition. The claims of 
service connection for a right knee condition and a bilateral 
foot condition were previously considered and denied by the 
RO in a September 2002 rating decision. The veteran did not 
appeal this decision and as such, the September 2002 rating 
decision is final. 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 
20.1103.

The Board is required to consider de novo whether new and 
material evidence has been received to reopen a claim. See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease. See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993). The Board may not then proceed to review the issue of 
whether the duty to assist has been fulfilled, or undertake 
an examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. In a January 2006 letter, the RO advised the 
veteran that the claims for service connection for a right 
knee condition and a bilateral foot condition were previously 
denied and had become final. The RO defined the terms "new" 
and "material" and explained the reasons for the previous 
denials. The RO indicated that the evidence submitted must 
relate to this fact in order to be new and material. This 
notification letter satisfies the requirements of Kent. 
Furthermore, the Board finds the evidence associated with the 
claims file is sufficient to reopen the claim for service 
connection for a bilateral foot condition and as such a 
deficiency in notice, as it relates to this claim only, if 
any, does not inure to the veteran's prejudice.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. The VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.

Right Knee Condition

At the time of the September 2002 rating decision, the 
evidence of record consisted of service medical records and a 
VA examination report. Subsequently, the veteran submitted VA 
treatment records pertinent to her claim for service 
connection for a right knee condition.

The evidence submitted subsequent to the September 2002 
rating decision is new, in that it was not previously of 
record. However, the evidence is not material. In this 
regard, in September 2002, the claim for a right knee 
condition was denied as there was no disability of the right 
knee shown at the time of separation from service. Evidence 
of record at the time of the September 2002 rating decision 
included a March 2002 service medical record that showed a 
diagnosis of retropatellar pain syndrome, and a June 2002 VA 
examination that showed no pathology of the right knee to 
render a diagnosis.

The evidence submitted since the September 2002 decision 
includes a December 2005 VA treatment record that shows a 
diagnosis of right knee pain. Essentially, this is the same 
evidence indicative of a symptom without etiology, that was 
of record in September 2002. To the extent that the newly-
submitted evidence bears upon treatment, such evidence is not 
material under the law. Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  
(Observing that evidence of the veteran's current condition 
is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  
  
Although the veteran has been diagnosed with right knee pain, 
the Court of Appeals for Veterans Claims (Court) has held 
that pain, alone, without evidence of underlying pathology, 
does not constitute a disability for VA purposes. Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see 
Evans v. West, 12 Vet. App. 22, 31-32 (1998). Therefore, the 
veteran has not submitted any evidence that shows that she 
has a current right knee disability.

As the medical evidence submitted after the final September 
2002 rating decision does not relate to an unestablished 
fact, which is evidence of a current disability, the claim 
for service connection for a right knee condition is not 
reopened.


Bilateral Foot Condition

At the time of the September 2002 rating decision, the 
evidence of record consisted of service medical records and a 
VA examination report. Subsequently, the veteran submitted an 
additional service medical record, private medical records, 
and VA treatment records pertinent to her claim for service 
connection for a bilateral foot condition.

The evidence submitted subsequent to the September 2002 
rating decision is new, in that it was not previously of 
record. In addition, the evidence is also material. In this 
regard, in September 2002, the claim for a bilateral foot 
condition was denied as there was no evidence of the 
condition in service nor was there evidence of a current 
disability. Evidence of record at the time of the September 
2002 rating decision included a June 2002 VA examination 
report that showed the veteran had no pathology of the feet.

The evidence submitted since the September 2002 decision 
includes a June 2002 service medical record that shows a 
chief complaint of plantar fasciitis. A January 2003 non-VA 
medical record from M.P., DPM reflects a diagnosis of plantar 
fasciitis due to abnormal biomechanical forces bilaterally. A 
May 2006 VA treatment record indicates a diagnosis of pes 
planus with pronation and fasciitis.

As the medical evidence submitted after the final September 
2002 rating decision reflects evidence of a complaint of a 
bilateral foot condition in service and shows evidence of a 
current disability of pes planus and plantar fasciitis, this 
evidence is material as it relates to an unestablished fact, 
which is evidence of an in-service complaint and a current 
disability. 

Accordingly, the Board finds that the claim for service 
connection for a bilateral foot condition is reopened.  To 
this extent and to this extent only, the appeal will be 
granted. 

Duty to Notify and Assist

Before addressing the merits of the claim for an increased 
rating, the Board is required to address the duty to notify 
and duty to assist imposed by 38 U.S.C.A. §§ 5103, 5103(A) 
and 38 C.F.R. § 3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of an RO letter dated in June 2005. This letter effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim for an increased 
rating; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. A March 2006 RO 
letter advised the veteran of how VA assigns disability 
ratings and effective dates and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, private 
medical records, and reports of VA examination are associated 
with the claims file. Additionally, the veteran presented 
testimony at a Board hearing in support of her claim and the 
hearing transcript is of record.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide her claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Merits of the Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007). Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2007). 
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995). However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's urge incontinence is rated as 40 percent 
disabling pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 
7519, which provides for evaluations to be assigned based on 
a voiding dysfunction. Under the criteria for voiding 
dysfunction, a 40 percent evaluation requires the wearing of 
absorbent materials which must be changed two to four times 
per day. The next higher 60 percent evaluation requires the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day. 38 C.F.R. 
§ 4.115a, Voiding Dysfunction.

After review of the evidence of record in light of the above-
noted legal criteria, the Board finds that a rating in excess 
of 40 percent for urge incontinence is not warranted.

On July 2005 VA examination, the veteran reported that she 
changed her pad two or three times a day, but used more pads 
when she exercised. When she exercised for an hour, she would 
change her pad two to three times during that hour. She did 
not use a pad at nighttime, but recently she had wet the bed. 
Her voiding frequency during the day was every two and a half 
hours and she did not get up at nighttime to void.

An April 2006 VA treatment record reflects that the veteran 
complained that she was having intermittent urinary 
incontinence and felt as if she was not emptying her bladder 
completely.


On November 2006 VA examination, the veteran reported that 
she continued to have a sense of urinary urgency and stress 
incontinence. She further stated that about six months 
previously, she switched from using four to six pads per day 
and began using Depends. While using Depends, she used two in 
the daytime and one at night because she would wet the bed 
several times a week. She stated that she urinated three to 
four times an hour and had a sense of urgency and did not 
feel relieved after completing urination. 

Regarding her activities, she reported that she was an 
emergency medical technician (EMT); however, she had to 
switch from field duty to office-based work because she 
needed to be close to a restroom because of urinary 
frequency. She currently was on leave from her job because of 
a pregnancy and instructed aerobics classes in the 
afternoons. During this time, she switched back to pads and 
used two to three pads during an exercise training session, 
which was about one hour. She had to be close to the bathroom 
because of the urge incontinence and the stress incontinence. 
The examiner noted that the veteran's symptoms were 
persistent, but were also more likely than not aggravated by 
her pregnancy.

In June 2007, the veteran testified during a Board hearing 
and stated that before her surgery in late 2005 or early 
2006, she would wear pads and would change them approximately 
six or seven times a day. After the surgery, she switched 
from wearing pads to wearing a Depends type garment because 
they were more convenient, as she needed to change them less 
frequently. She further stated that her symptoms had remained 
the same since before the surgery and if she were still 
wearing pads, she would need to change the pads six or seven 
times a day. She testified that she had to give up her work 
as an EMT because of the urge incontinence, but was now in 
school studying to be a nurse. She did not need to miss 
classes due to her disability, but would sit in the back if 
she needed to go to the restroom.

The Board finds that the assigned 40 percent rating is 
appropriate for the veteran's urge incontinence. According to 
the evidence of record, including medical evidence and lay 
testimony, the veteran has not been shown to require the 
changing of pads more than four times a day. 38 C.F.R. 
§ 4.115a, Voiding Dysfunction. 
The Board has carefully considered the veteran's central 
argument, as presented during the June 2007 Board hearing:  
the veteran's rating should be based on the frequency of the 
veteran changing pads if she were to wear them and not based 
on her wearing absorbent briefs that she currently wears. 

However, the veteran has reported during a VA examination and 
testified during the Board hearing that she no longer wears 
pads and now wears an absorbent undergarment of which she 
only needs to change up to three times per day. The Board 
will not speculate as to how often the veteran would need to 
change pads had she been wearing them. Rather, the Board's 
decision is based on the veteran's actual symptoms and 
interference that such symptoms have on her work and her 
daily activities. 

The veteran requires the changing of pads on a more frequent 
basis while she teaches an aerobics class. However, she has 
testified that the aerobics class lasts for one hour; 
therefore, the increased frequency of the changing of the 
absorbent materials during this time is not shown to be the 
normal frequency on a daily basis. Further, the urge 
incontinence does not interfere with the veteran's schooling. 
Stated alternatively, when taking such appropriate measures 
to control the service-connected disorder,  the impact upon 
the veteran's sustained employment and activities of daily 
living does not warrant the assignment of a 60 percent 
evaluation.  The severity of a disorder such as is at issue 
here is to be assessed upon its impact upon the veteran's 
employability.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Ardison v. Brown, 6 Vet. App. 405 (1994).  

Hence, the Board finds that the veteran's urge incontinence 
does not meet the criteria for a rating in excess of 40 
percent as she is not shown to require the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times a day. 38 C.F.R. § 4.115a, 
Voiding Dysfunction.





ORDER

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for a right knee condition is denied.

New and material evidence having been submitted, the claim 
for entitlement to service connection for a bilateral foot 
condition is reopened.

A rating in excess of 40 percent for urge incontinence is 
denied.


REMAND

As the claim for service connection for a bilateral foot 
condition has been reopened, the Board finds that further RO 
development on the claim, on the merits, is warranted.

As noted above, a June 2002 service medical record shows that 
the veteran complained of plantar fasciitis. Post-service, 
the veteran has been diagnosed with pes planus and plantar 
fasciitis.

As the veteran had in-service complaints of a bilateral foot 
condition and currently has a diagnosis of a bilateral foot 
disability, a VA examination is necessary to determine 
whether there is a relationship between the current diagnoses 
of pes planus and plantar fasciitis and the in-service 
complaint of plantar fasciitis. It is well-settled that in 
its decisions, the Board may not rely upon its own 
unsubstantiated medical opinion. Allday v. Brown, 7 Vet. App. 
517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut 
v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991). As such, without further clarification, the 
Board is without medical expertise to ascertain whether the 
veteran's claimed disability is related to her service.


Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records. The claims 
file currently includes outpatient treatment records from the 
VA Medical Center (VAMC) in Jackson, Mississippi, dated up to 
September 2006. The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file. 
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the RO must 
obtain all outstanding pertinent medical records since 
September 2006, following the current procedures prescribed 
in 38 C.F.R. § 3.159 (2007) as regards requests for records 
from Federal facilities. 

Prior to recertification of the claim on appeal to the Board, 
the RO/AMC's adjudication of the claim should include 
consideration of all evidence added to the record since its 
last adjudication of the claim-to include VA treatment 
records dated from June 2006 to August 2006 received by the 
Board during the June 2007 Board hearing, which have not yet 
been considered by the RO. 

Accordingly, the issue remaining on appeal is REMANDED for 
the following action:

1. The RO should obtain from the Jackson 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's bilateral foot condition, from 
September 2006 to the present. The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities. All 
records and/or responses received should 
be associated with the claims file.

2. The RO/AMC should contact the veteran 
to obtain the names and addresses of all 
medical care providers, private or 
government, who have treated her for a 
bilateral foot condition. After securing 
the necessary release(s), the RO should 
obtain those records that have not been 
previously secured. To the extent there is 
an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made. The veteran should also be informed 
of the negative results, and should be 
given an opportunity to submit the sought-
after records.

3. The veteran should be afforded an 
orthopedic examination in relation to her 
claim of service connection for a 
bilateral foot condition to ascertain the 
nature and etiology of all disorders that 
may be present. Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished. The examiner must review all 
pertinent records associated with the 
claims file, particularly the veteran's 
service medical records, and following 
this review and the examination, offer an 
opinion as to whether the veteran has a 
chronic bilateral foot condition that is 
causally or etiologically related to the 
symptomatology shown in the veteran's 
service medical records.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

4. After completing the requested action, 
the RO should readjudicate the claim 
remaining on appeal in light of all 
pertinent evidence (to include the VA 
treatment records dated from June 2006 to 
August 2006, which were associated with 
the claims file in June 2007) and legal 
authority.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


